Luke, J.
1. “ Where evidence is offered and objected to, and a. portion thereof is admissible and a part objectionable, unless the illegal portion is specified and properly objected to, the whole will be admitteá.” City of Atlanta v. Sciple, 19 Ga. App. 694 (3), 698 (92 S. E. 28); Luke v. State, 26 Ga. App. 175 (1), 176 (106 S. E. 199), and citations. Under this ruling the only special ground of the motion for a new trial is without merit.
2. The evidence authorized the defendant’s conviction, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.